      Case 1:17-cv-01597-CKK Document 186 Filed 11/28/18 Page 1 of 11



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                            )
JANE DOE 2 et al.,                          )
                                            )
                           Plaintiffs,      )
v.                                          )
                                                Civil Action No. 17-cv-1597 (CKK)
                                            )
JAMES MATTIS, in his official capacity as   )
Secretary of Defense, et al.,               )
                                            )
                           Defendants.      )
                                            )




        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY
        Case 1:17-cv-01597-CKK Document 186 Filed 11/28/18 Page 2 of 11



                                         INTRODUCTION

       The government’s belated and meritless motion encapsulates its overarching strategy in

this case—delay at any cost the timely and orderly resolution of the dispute before this Court.

       In October 2017, this Court issued a preliminary injunction directing Defendants “to

revert to the status quo with regard to accession and retention that existed before the issuance of

the Presidential Memorandum.” Dkt. 60 at 2. The Court found that (1) Plaintiffs are likely to

succeed on their Fifth Amendment claim, (2) Plaintiffs would suffer irreparable injury in the

absence of an injunction, and (3) the balance of equities and the public interest favor granting

injunctive relief. Dkt. 61 at 58. No subsequent development in this case has diminished the

strength of those findings. Nevertheless, the government persists in its belief that a faulty

argument stated and restated will ultimately persuade, filing the instant motion more than one

year after the injunction was originally issued, and three months after the government’s motion

to dissolve the injunction was denied.

       The decision to grant a stay is entrusted to the equitable discretion of the Court. United

States v. Philip Morris USA, Inc., 449 F. Supp. 2d 988, 990 (D.D.C. 2006). Granting a stay

pending appeal is “always an extraordinary remedy,” and the moving party “carries a heavy

burden to demonstrate that the stay is warranted.” Id. Here, as before, the government fails to

shoulder its heavy burden of justifying a stay of the Court’s preliminary injunction against the

bar on military service by transgender people. The government’s motion comes too late and

belabors the same unpersuasive arguments it has made in its prior failed attempts to undo the

injunction. It should likewise be rejected.




                                                 1
        Case 1:17-cv-01597-CKK Document 186 Filed 11/28/18 Page 3 of 11



                                          ARGUMENT

I.      THE GOVERNMENT’S MOTION IS UNTIMELY

        The untimeliness of the government’s motion is reason enough for it to be denied. The

government has had two prior opportunities to seek a stay of the preliminary injunction,

including a request for narrowing the injunction: when the injunction issued in October 2017 and

the government first moved to appeal, and again in August 2018, when this Court denied the

government’s motion to dissolve the injunction and the government again appealed. The

government abandoned its first appeal in December 2017 and declined to seek a stay in August

2018.

        The government fails to explain why its need for a stay is so pressing now, after the

injunction has been in place for more than a year. Nor does the government attempt to explain

why its past failures to seek this emergency relief should be overlooked. To justify the stay of an

injunction, a party must convincingly show that its need for relief is urgent. See Philip Morris

USA, 449 F. Supp. 2d at 990; Shays v. FEC, 340 F. Supp. 2d 39, 44 (D.D.C. 2004); see also

Cuomo v. U.S. Nuclear Regulatory Comm’n, 772 F.2d 972, 978 (D.C. Cir. 1985). Courts

regularly deny belated stay applications like this one. See, e.g., Lightfoot v. District of Columbia,

No. CIV. 01-1484 (CKK), 2006 WL 175222, at *4 (D.D.C. Jan. 24, 2006) (Kollar-Kotelly, J.)

(denying government defendants’ motion for a stay pending appeal and advising defendants to

follow Shakespeare’s maxim: “Let’s lack no discipline, make no delay: For lords, tomorrow is a

busy day”); see also AARP v. EEOC, 226 F. Supp. 3d 7, 22 (D.D.C. 2016) (“An unexcused delay

in seeking extraordinary injunctive relief may be grounds for denial because such delay implies a

lack of urgency and irreparable harm.” (citing Newdow v. Bush, 355 F. Supp. 2d 265, 292

(D.D.C. 2005))).




                                                 2
        Case 1:17-cv-01597-CKK Document 186 Filed 11/28/18 Page 4 of 11



       Here, the government’s only justification for its belated application is that it has filed a

petition for writ of certiorari in the Supreme Court before the D.C. Circuit even hears argument

on the appeal in this case. But that petition has no bearing on the merits of the untimely stay the

government now requests. When the government filed its notice of appeal in this case in

October 2018, it evidently did not see any urgency necessitating a stay, because it did not ask for

one, either from this Court or from the Court of Appeals. Instead, it requested only that the

Court of Appeals expedite briefing on the appeal; the Court of Appeals granted that request,

briefing is complete, and oral argument will be held on December 10. While the government is

now unsatisfied with the expedited schedule that it requested and obtained, that change of heart

does not justify a stay of the preliminary injunction in this Court.

       A stay pending appeal is fundamentally a matter of equity. Shays, 340 F. Supp. 2d at 44;

see also Washington Metro. Area Transit Comm’n v. Holiday Tours, Inc., 559 F.2d 841, 843

(D.C. Cir. 1977). No equities justify giving the government a third bite at the apple. 1 Many of

the substantive arguments raised in the government’s stay motion are now before the D.C.

Circuit, which will hear argument in less than two weeks. The government has received what it

originally deemed sufficient to address any exigency—an expedited hearing on its appeal.



1
         As the docket in this case attests, the government has repeatedly sought to prevent the
preliminary injunction from taking effect (as well as to stymie the proceedings, including
discovery, necessary to litigate this case to final judgment). In November and December 2017,
the government appealed the Court’s preliminary injunction, see Dkt. 66; sought unnecessary
“clarification” of the injunction on a wholly baseless theory that the Secretary of Defense is
independent of the President, see Dkt. 67; and sought an emergency motion for an administrative
stay and partial stay pending appeal, see Dkt. 73. Both this Court and the Court of Appeals
denied the requested stay. See Dkt. 75; Doe 1 v. Trump, No. 17-5267, 2017 WL 6553389 (D.C.
Cir. Dec. 22, 2017) (per curiam). Following issuance of the Mattis Implementation Plan, the
government sought to dissolve the preliminary injunction on a theory that the implementation of
the original policy was itself a new policy. See Dkts. 95, 96, 116. When that motion was denied
in August 2018, the government again appealed to the Court of Appeals, but failed to request a
stay at that time. See Dkt. 162.


                                                  3
        Case 1:17-cv-01597-CKK Document 186 Filed 11/28/18 Page 5 of 11



Having forgone seeking a stay when it filed its appeal in October, and having produced nothing

to suggest that circumstances have substantially changed since October, the government has

forfeited any claim on this Court’s equitable discretion.

II.    NONE OF THE STAY FACTORS FAVORS THE GOVERNMENT

       A party that moves for a stay pending appeal must show that the balance of four factors

weighs in favor of the stay: (1) the likelihood that the party will prevail on the merits of the

appeal; (2) the likelihood that the party will be irreparably harmed absent a stay; (3) the prospect

that others will be harmed if the court grants the stay; and (4) the public interest in granting a

stay. McCammon v. United States, 584 F. Supp. 2d 193, 197 (D.D.C. 2008). In exercising its

discretion whether to grant the stay, the Court must ultimately balance all equities. Id.; see

Holiday Tours, 559 F.2d at 843.

       The traditional stay factors offer no justification for the government’s motion. First, the

government presents no new rationale and cites no new case law that would suggest a likelihood

of prevailing on the merits of the appeal. Rather, the government repeats its argument (at 5) that

the Mattis Implementation Plan requires only rational-basis review because it merely

discriminates on the basis of a medical condition and treatment and not on the basis of sex. See

also Dkt. 116 at 9-42. As the Court recognized in declining to dissolve the injunction, the

transgender ban implicates all the concerns that prompt heightened constitutional scrutiny and

rests on impermissible stereotypes and overbroad generalizations rather than an evenhanded

approach towards qualifications to serve in the military. United States v. Windsor, 570 U.S. 744,

770 (2013) (noting that “[d]iscriminations of an unusual character” suggest improper animus and

require especially careful judicial consideration (quoting Romer v. Evans, 517 U.S. 620, 633

(1996))); see also Village of Arlington Heights v. Metropolitan Hous. Dev. Corp., 429 U.S. 252,




                                                  4
        Case 1:17-cv-01597-CKK Document 186 Filed 11/28/18 Page 6 of 11



267 (1977); Dkt. 157 at 32; Dkt. 61 at 65-72. Plaintiffs, not Defendants, are likely to succeed on

the merits.

       Second, as the Court has already recognized, allowing the ban to take effect would inflict

grave injury on Plaintiffs, who seek only to defend their country. See Dkt. 157 at 33. By

contrast, Defendants have not made the case that maintaining the injunction would harm the

government. Indeed, despite the injunction being in effect for over a year, the government offers

not one iota of evidence suggesting that allowing Plaintiffs to serve in the military has harmed

military lethality, effectiveness, or good order and discipline. Finally, because Plaintiffs are

likely to succeed in establishing that the ban is unconstitutional, the public interest favors

maintaining the injunction and preventing harm to others. See Gordon v. Holder, 721 F.3d 638,

653 (D.C. Cir. 2013) (noting that “enforcement of an unconstitutional law is always contrary to

the public interest”). As this Court has stated, “[t]he public interest and equities lie with

allowing young men and women who are qualified and willing to serve our Nation to do so.”

Dkt. 157 at 33; see also Doe 1, 2017 WL 6553389, at *3 (“[I]n the balancing of equities, it must

be remembered that all Plaintiffs seek during this litigation is to serve their Nation[.]”).

       For all of the reasons this Court offered in issuing the injunction and declining to dissolve

it, the likelihood of success on the merits has not changed, and the balance of equities still

strongly favors Plaintiffs.

III.   THERE IS NO BASIS TO RELITIGATE THE SCOPE OF THE PRELIMINARY INJUNCTION

       The government’s challenge to the scope of the injunction is also untimely and inapt.

The government had the opportunity to raise that issue a year ago, when the Court issued the

preliminary injunction. Indeed, the government unsuccessfully sought to stay the nationwide

scope of the injunction, pending its first appeal raising that very issue (among others). See

Emergency Stay Mot. 10-11, Doe 1 v. Trump, No. 17-5267 (D.C. Cir. Dec. 11, 2017). The


                                                  5
        Case 1:17-cv-01597-CKK Document 186 Filed 11/28/18 Page 7 of 11



government could have pressed its appeal on that issue at that time, even if it did not appeal from

the injunction as to the individual Plaintiffs. It decided not to do so and abandoned its appeal

entirely. The government identifies no changed circumstances that would warrant revisiting the

issue now. See American Council of the Blind v. Mnuchin, 878 F.3d 360, 366 (D.C. Cir. 2017)

(party seeking relief from an injunction bears the burden of establishing that changed

circumstances warrant relief).

       In any event, the government’s argument relies on a fundamental misapprehension of the

injury suffered by Plaintiffs—a misapprehension that this Court has taken pains to correct.

Where a policy discriminates on the basis of an invidious classification, as the transgender ban

does, it inflicts a profound class-based injury. As the Court recognized, the ban injures Plaintiffs

“[b]y singling [them] out and stigmatizing them as members of an inherently inferior class of

service members.” Dkt. 157 at 14. That injury will persist if the transgender ban is allowed to

go into effect as to any transgender individuals seeking to join or remain in the military, because

the ban sends a powerful message that transgender people, including Plaintiffs, are unworthy of

service in the military. Accordingly, an injunction limited to Plaintiffs alone will fail to address

the core constitutional injury that the ban inflicts or to furnish complete relief. Madsen v.

Women’s Health Ctr., Inc., 512 U.S. 753, 765 (1994) (equitable principles support an injunction

that is “necessary to provide complete relief to the plaintiff” (quoting Califano v. Yamasaki, 442

U.S. 682, 702 (1979))).

       The Mattis Implementation Plan’s grandfather clause does not mitigate that core

constitutional harm and offers no shelter to these Plaintiffs, who are left to serve under a policy

that brands them as inferior and a detriment to a military to which they have dedicated their lives.

“The Mattis Implementation Plan sends a blatantly stigmatizing message to all members of the




                                                  6
        Case 1:17-cv-01597-CKK Document 186 Filed 11/28/18 Page 8 of 11



military hierarchy that has a unique and damaging effect on a narrow and identifiable set of

individuals, of which Plaintiffs are members.” Dkt. 157 at 15. Sufferance to serve in a military

that holds, as a matter of policy, that transgender service members “undermine readiness, disrupt

unit cohesion, and impose an unreasonable burden on the military that is not conducive to

military effectiveness and lethality,” Mattis Memorandum 2 (Dkt. 96-1), cannot be deemed

adequate redress of Plaintiffs’ injuries. 2

        The government’s arguments regarding principles of equity and orderly development of

the law are unpersuasive. First, the government wrongly argues (at 9) that nationwide

injunctions are categorically improper in light of “traditional principles of equity jurisdiction.”

The government’s reliance here on Grupo Mexicano de Desarrollo S.A. v. Alliance Bond Fund,

Inc., 527 U.S. 308 (1999), is misplaced. Grupo Mexicano and the cases on which it drew

involved lawsuits between private parties, not lawsuits against the federal government, and

certainly did not involve the vindication of constitutional rights. E.g., Atlas Life Ins. Co. v. W.I.

Southern, Inc., 306 U.S. 563, 568 (1939). The government also incorrectly points to the limited

scope of injunctions issued by the English Court of Chancery. But the English Court of

Chancery issued injunctions only in private suits; it did not issue injunctions against the Crown

at all—nationwide or otherwise. Bray, Multiple Chancellors: Reforming the National Injunction,




2
         The government’s argument (at 11) that the mere presence of transgender individuals in
the military causes “severe harm to the federal government” belies its attempts to minimize the
constitutional, stigmatic, and practical injuries threatened by the ban. The government argues
that a stay of the injunction is warranted because the mere presence of transgender
servicemembers—who meet the same fitness requirements as others—compromises the
military’s mission. Transgender persons serving under the Mattis Implementation Plan, as the
government’s brief makes plain, would be harmed by an official policy branding them as unfit,
unworthy, and a burden to the Nation they serve. Thus, the government cannot be heard to argue
(at 11) that currently serving transgender servicemembers’ claims of injury are merely
“speculative.”


                                                  7
        Case 1:17-cv-01597-CKK Document 186 Filed 11/28/18 Page 9 of 11



131 Harv. L. Rev. 417, 425 (2017). By contrast, federal courts unquestionably can enjoin the

federal government.

       Second, the government’s argument (at 10) that this Court’s injunction somehow inhibits

judicial review in other fora misses the mark. The Supreme Court’s decision in United States v.

Mendoza, 464 U.S. 154 (1984), did not suggest that injunctions facially invalidating an

unconstitutional policy are categorically improper. The Court in Mendoza was concerned that

nonmutual offensive collateral estoppel against the government “would substantially thwart the

development of important questions of law” by preventing percolation of legal issues through

multiple courts of appeals. Id. at 160. Unlike collateral estoppel, where a decision in one case is

“conclusive in a subsequent suit,” Mendoza, 464 U.S. at 158, injunctions impose no limits on the

arguments the federal government is entitled to make in other cases. 3 Moreover, the

government’s argument overlooks the far more realistic prospect of duplicative litigation if every

transgender person excluded from the military were required to bring a separate lawsuit to obtain

relief. In this case, limiting federal courts’ equitable authority to patchwork injunctive relief

would fundamentally erode “the rule of law.” Wirtz v. Baldor Elec. Co., 337 F.2d 518, 534

(D.C. Cir. 1963).

       Finally, Department of Defense v. Meinhold, 510 U.S. 939 (1993), does not support the

government’s contention (at 11) that the balance of equities weighs against facial relief. Unlike

Plaintiffs here, Meinhold—a gay man serving in the military at the time of the “Don’t Ask Don’t



3
        The government’s suggestion that nationwide injunctions inhibit the percolation of legal
issues through multiple courts is particularly confusing in this case. As this Court is well aware,
multiple challenges to the government’s ban have continued forward through multiple courts in
multiple circuits despite the entry of nationwide injunctions prohibiting the ban’s
implementation. See Karnoski v. Trump, No. 17-1297 (W.D. Wash.); Stockman v. Trump, No.
17-1799 (C.D. Cal.); Stone v. Trump, No. 17-2459 (D. Md.).



                                                  8
       Case 1:17-cv-01597-CKK Document 186 Filed 11/28/18 Page 10 of 11



Tell” policy—raised an as-applied challenge to his discharge that turned on the particular facts of

his case. 4 Because the challenged policy was held unlawful only as applied to him, a broader

injunction against the policy could not be maintained. Here, Plaintiffs’ constitutional challenge

to the Mattis Implementation Plan does not turn on their particular circumstances, but on the

nature of the discrimination against transgender people as a group.

       The government offers no basis for upsetting the Court’s well-founded conclusions. This

Court has previously rejected the government’s repeated efforts to impede these proceedings and

prevent Plaintiffs from obtaining relief. It should do so again.

                                         CONCLUSION

       Defendants’ motion to stay should be denied.




4
        Meinhold was discharged after he stated during a television interview that he was gay.
He was dismissed based on that statement alone and challenged his dismissal on the ground that
it was unlawful to dismiss him without any evidence that he had actually engaged in any
homosexual conduct. Meinhold’s challenge thus clearly implicated only the particular
application of the military’s policy to the facts of his case. See Meinhold v. DOD, 34 F.3d 1469,
1479 (9th Cir. 1994) (discussing “effect of the regulation as applied in Meinhold’s case”); id.
(holding that Meinhold’s discharge was unlawful because his statement “in the circumstances
under which he made it manifests no concrete, expressed desire to commit homosexual acts”).


                                                 9
      Case 1:17-cv-01597-CKK Document 186 Filed 11/28/18 Page 11 of 11



November 28, 2018                              Respectfully submitted,

                                               /s/ Paul R.Q. Wolfson
Matthew E. Miller (pro hac vice)               Paul R.Q. Wolfson (D.C. Bar No. 414759)
Kathleen M. Brill (pro hac vice)               Kevin M. Lamb (D.C. Bar No. 1030783)
Michael Licker (pro hac vice)                  WILMER CUTLER PICKERING
Rachel C. Hutchinson (pro hac vice)                HALE & DORR LLP
FOLEY HOAG LLP                                 1875 Pennsylvania Ave. N.W.
155 Seaport Blvd.                              Washington, D.C. 20006
Boston, Massachusetts 02210                    Telephone: 202-663-6000
Telephone: 617-832-1000                        Fax: 202-663-6363
Fax: 617-832-7000
                                               Alan E. Schoenfeld (pro hac vice)
Theresa M. Roosevelt (D.C. Bar No. 1021853)    WILMER CUTLER PICKERING
FOLEY HOAG LLP                                    HALE & DORR LLP
1717 K Street NW                               7 World Trade Center
Washington, DC 20006                           250 Greenwich St.
Telephone: 202-223-1200                        New York, New York 10007
Fax: 202-785-6687                              Telephone: 212-230-8800
                                               Fax: 212-230-8888
Jennifer Levi (pro hac vice)
Mary L. Bonauto (pro hac vice)                 Adam M. Cambier (pro hac vice)
GLBTQ LEGAL ADVOCATES & DEFENDERS              WILMER CUTLER PICKERING
18 Tremont St., Ste. 950                          HALE & DORR LLP
Boston, Massachusetts 02108                    60 State Street
Telephone: 617-426-1350                        Boston, Massachusetts 02109
Fax: 617-426-3594                              Telephone: 617-526-6000
                                               Fax: 617-526-5000
Shannon P. Minter (pro hac vice)
Amy Whelan (pro hac vice)                      Attorneys for Plaintiffs
Chris Stoll (pro hac vice)
NATIONAL CENTER FOR LESBIAN RIGHTS
870 Market St., Ste. 370
San Francisco, California 94102
Telephone: 415-392-6257
Fax: 415-392-8442




                                          10
